Citation Nr: 0636201	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  06-34 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an arthritis 
disability, claimed as rheumatoid arthritis. 

(The issue of entitlement to service connection for post-
traumatic stress disorder is the subject of a separate 
decision under a different docket number.) 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to July 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which determined that new and material 
evidence had not been received to reopen a previously denied 
claim of service connection for an arthritis disability.  The 
veteran perfected an appeal of the RO's decision by means of 
his submission of a timely substantive appeal (VA Form 9) in 
November 2005.

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

On his November 2005 VA Form 9, the veteran requested a Board 
videoconference hearing in connection with his appeal.  

Under applicable regulation, a hearing on appeal must be 
granted if a veteran, or his or her representative, expresses 
a desire to appear in person.  38 C.F.R. § 20.700 (2006).  
The importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3) (2006), as a Board 
decision may be vacated when there is a prejudicial failure 
to afford an appellant a personal hearing.  

In order to ensure full compliance with due process 
requirements, therefore, such a hearing must be scheduled.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.700, 20.703, 20.704, 20.904 (a)(3) (2006).  Both Travel 
Board and videoconference hearings are scheduled by the RO.  
See 38 C.F.R. §§ 20.700, 20.704(a).  

Accordingly, this case is REMANDED for the following:

The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a videoconference hearing before a 
Veterans Law Judge.  38 U.S.C.A. § 7107 
(West 2002).  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirement specified at 38 C.F.R. § 
19.76 (2006).

The case should then be returned to the Board for further 
appellate consideration, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



